Title: Thomas Jefferson to Robert Taylor, 3 March 1819
From: Jefferson, Thomas
To: Taylor, Robert Barraud


          
            Sir
            Mar. 3. 19. Monticello.
          
          I have learnt with pleasure your nomination as a Visitor of our University; and with the more as it will give us occasions of seeing you here. the object of this letter is to ask the favor of you to make Monticello your head quarters on t all these occasions, and for the present to express my wish that you could come a day at least before our meeting of the 29th instant. the papers being all here, their perusal would put you into possession of the train of our business and of the objects of the meeting. it has in fact been our usual course for the gentlemen of the Central College to come here the day before our appointed meeting, which gives us an opportunity of talking over our business at leisure, of making up our minds on it, and even of committing it to paper in form; so as that our resort to the College (where there is no accomodation) is a mere legal ceremony for signing only. in the hope therefore that you will do me this favor I pray you to accept the assurance of my great esteem & respect.
          
            Th: Jefferson
          
        